DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *** has been entered.
The remarks and amendments filed on 08/07/2020 are acknowledged. Claims 22-41 are amended claim 29 is withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 05/29/202, 06/24/2020, and 08/07/2020 are acknowledged. Rejections and objections 
In response to the prior arguments against Unger in view of the further art of Weers etc. these arguments now appear moot in light of the new grounds of rejection presented below over Dayton in view of Bertilla etc. that teaches the formation of fluorocarbon, surfactant, and co-surfactant nanodroplets using methods as claimed. Given this, these arguments are not found persuasive.

Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-28, 30-31, 33-38, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dayton, P.A., et al., U.S. Patent Application 2013/0336891, provided in the IDS, in further view of Bertilla, S.M., et al., (Artificial Oxygen Carrier, 2005).
	Dayton teaches methods of making perfluorocarbon nanoparticles by mixing surfactants with perfluorocarbon such as decafluorobutane or octafluoropropane and emulsifying them while condensing the perfluorocarbon to its liquid form through decreasing the temperature to below its phase transition pressure (boiling point) or compressing the perfluorocarbon, compare instant claims 22-25 and 40-41. (See claims 1-12.) Dayton teaches specific examples comprising mixing the surfactants DPPC, LPC, and DPPE-PEG with decafluorobutane (DFB) at -20 C under pressure and emulsifying and extruding them, compare instant claims 22-25 and 40-41. (See paragraphs 0094-0095.) Dayton also teaches that the extrusion, emulsification, or homogenization can be performed in microfluidic devices at a temperature below the transition temperature and extruded in a pressurized environment (high pressure) as well as at a temperature below the boiling point of the component having the lowest boiling point. (See paragraphs 0071-0073 and 0077.) Dayton teaches that the particles can range in size from 50-100 nm, compare instant claim 22. (See paragraph 0078.) Dayton teaches that the boiling point for decafluorobutane is -1.7 degrees C and for octafluoropropane is -37.6 degrees C and thus reducing the temperature below the boiling point of octafluoropropane would be below -35 degrees C, compare instant claim 27. (See paragraph 0061.) Dayton teaches that using low concentrations of lipids to stabilize the droplets makes the formulations more amenable to human use, compare instant claim 26. (See paragraph 0110.) Dayton teaches that such nanodroplets are stable at body temperature and pressure and does not cause them to expand into microbubbles, compare instant claims 35-36. (See paragraphs 0090 and 0105.) Dayton teaches using pressures of greater than 10 psi. (See paragraph 0086.)
Dayton does not teach including a further semi-fluorinated co-surfactant in compositions to further stabilize the fluorocarbon and lipid compositions. 
Bertilla teaches stabilizing fluorocarbon emulsions by including semi-fluorinated alkanes in the lipid fluorocarbon compositions such as F6H10 to form 80 nm emulsions, compare instant claims 22 and 27. (See title and abstract.) Bertilla teaches forming fluorocarbon emulsion comprising mixing egg yolk phospholipid (lecithin/EYP) encapsulating a perfluorocarbon along with equimolar amounts of second semi-fluorinated alkane where the additives, lipids, and fluorocarbon are cooled and emulsified using high-pressure homogenization (1000 bars or 14,503 psi, reading on about 13,000 psi) as well as heat-sterilizing them at 121 degrees C for 15 minutes and storing at 25 C, compare instant claims 28, 30-31, and 35-38. (See page 240, paragraph 4.) Bertilla teaches that such emulsions are stable at their nm size for up to 90 days at 25 degrees C, compare instant claims 33-36. (See figure 5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further stabilize the fluorocarbon emulsions taught by Dayton using the methods of Bertilla to form fluorocarbon nanodroplets by emulsifying the lipids and fluorocarbons along with semi-fluorinated alkanes using microfluidizers at pressures such as 14 kpsi in order to form stable small nanodroplets that are stable at high sterilization temperatures and over long periods of time such as up to 90 days. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art of Dayton is already directed to making lipid emulsified fluorocarbon nanoparticles that are stable at body temperature using pressurized and cooled microfluidic homogenization and Bertilla teaches how to stabilizing and form fluorocarbon nanoparticles using a microfluidizer as well as the pressures commonly used to form such nanoparticles such that they are stable at high temperatures and over long time periods.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dayton, P.A., et al., U.S. Patent Application 2013/0336891, provided in the IDS, in further view of Bertilla, S.M., et al., (Artificial Oxygen Carrier, 2005) as applied to claims 22-28, 30-31, 33-38, and 40-41 above, and in further view of Trevino et al., U.S. Patent 5,798,091.
Dayton and Bertilla teach methods of making fluorocarbon nanodroplets by direct emulsion at low temperatures using semifluorinated alkane surfactants as discussed above.
Dayton and Bertilla do not teach emulsifying such compositions at a pressure of 2,000 to 9,500 psi.
Trevino teaches methods of emulsifying fluorocarbons and phospholipid surfactants to form submicron droplets using microfluidizers using pressures of 5,000 to 15,000 psi. (See column 8 lines 63 through column 9 line 10.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to homogenize the fluorocarbon and lipid emulsions taught by Dayton and Bertilla using the pressures provided by Trevino such as 5,000 to 15,000 psi in order to homogenize the particles into a submicron range. This is merely the use of a common art recognized homogenization pressure used to homogenize fluorocarbon and lipids together to reduce their size. The ranges taught by Trevino overlap with those instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Dayton and Bertilla teach using microfluidization under pressure to form their lipid and fluorocarbon based nanoparticles from as low as 10 psi up to 14,500 psi and Trevino teaches an art accepted pressure range commonly used to homogenize such materials that would readily provide for small particles as sought by both Dayton and Bertilla.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Dayton, P.A., et al., U.S. Patent Application 2013/0336891, provided in the IDS; Bertilla, S.M., et al., (Artificial Oxygen Carrier, 2005), and Trevino et al., U.S. Patent 5,798,091 as applied to claims 22-28, 30-38, and 40-41 above, and in further view of Porter, T.R., et al., Circ. Card. Imag., 2015).
Dayton, Bertilla, and Trevino teach methods of making fluorocarbon nanodroplets by direct emulsion at low temperatures using semifluorinated alkane surfactants as discussed above.
Dayton, Bertilla, and Trevino do not explicitly state they make fluorocarbon nanodroplets at 1011 ND/mL concentrations.
Porter teaches making fluorocarbon nanodroplets of octafluoropropane or decafluorobutane in lipid surfactants with concentrations of 2.8x1011 ND/mL with sizes of ~100 nm and that larger droplet concentrations are responsible for contrast enhancement. (See page 2, paragraphs 1-2.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide for concentrations of surfactant and pefluorocarbon in the mixtures to form nanoemulsions having concentrations >1011 ND/mL in the methods taught by Dayton, Bertilla, and Trevino given the teachings of Porter that one can readily obtain nanodroplet concentrations of >1011 ND/mL when octafluoropropane or decafluorobutane are mixed with surfactants to form ~100 nm nanodroplets and that larger nanodroplet numbers lead to higher echogenicity. This is merely providing for art accepted concentrations of octafluoropropane or decafluorobutane nanodroplets known in the art before the invention that allow for higher echogenicity of the solutions. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination given that Dayton, Bertilla, and Trevino already teach that one can control the size of the nanodroplets by controlling the amounts of surfactants and gas used as well as by homogenizing the particles to form emulsions and that this size control also controls for the number of particles/mL in the final product where smaller particles provide for more particles per mL.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618